Title: To Benjamin Franklin from Anna Maria Shipley, 7 April 1779
From: Shipley, Anna Maria
To: Franklin, Benjamin


Dear Sir
Wimbledon Park April 7 1779
I cannot resist the inclination I have to assure you how interest’d we alwaies must feel about a friend whom we have so much loved & esteem’d & whom we now so much admire— It gave us great uneasiness to hear you had the Gout but we hope it will secure you a long long series of health hereafter.
The Genel: Verdiery who breakfast’d with us this Morng. told me he could deliver a letter to you in a few days— it was a temptation I could not resist & I had the less scruple in writing as we please ourselves in thinking you will not be sorry to hear of a family you have so often made happy by yr friendship—had my Sister Georgiana been here I should not have been alow’d this indulgence— I am sorry to say she is confine’d in Town with an Inflamation in her Eyes my Mother is with her, & well so is my Father who is here with us Lord Spencer is so good to lend us Wimbledon for the holidays he is in Northamptonshire or I am sure would desire me to express his esteem & regard for you.
AMS
 
Addressed: Benjn Franklin Esqre
Endorsed: Anna Maria Shipley
Notation: M Digges / D
